Name: Commission Decision of 18 January 1978 fixing the minimum selling prices for boned beef put up for sale by tender in accordance with Regulation (EEC) No 79/75
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-28

 Avis juridique important|31978D0184Commission Decision of 18 January 1978 fixing the minimum selling prices for boned beef put up for sale by tender in accordance with Regulation (EEC) No 79/75 Official Journal L 058 , 28/02/1978 P. 0035 - 0037++++COMMISSION DECISION OF 18 JANUARY 1978 FIXING THE MINIMUM SELLING PRICES FOR BONED BEEF PUT UP FOR SALE BY TENDER IN ACCORDANCE WITH REGULATION ( EEC ) NO 79/75 ( 78/184/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 425/77 ( 2 ) , AND IN PARTICULAR ARTICLE 7 ( 3 ) THEREOF , WHEREAS , PURSUANT TO ARTICLE 11 OF COMMISSION REGULATION ( EEC ) NO 216/69 OF 4 FEBRUARY 1969 ON DETAILED RULES OF APPLICATION FOR THE DISPOSAL OF FROZEN BEEF AND VEAL BOUGHT IN BY INTERVENTION AGENCIES ( 3 ) , THE MINIMUM SELLING PRICES FOR THE PRODUCTS PUT UP FOR SALE BY TENDER SHOULD BE FIXED TAKING INTO ACCOUNT TENDERS SUBMITTED ; WHEREAS , IN ACCORDANCE WITH ARTICLE 1 OF COMMISSION REGULATION ( EEC ) NO 79/75 OF 14 JANUARY 1975 ON THE SALE BY PERIODIC TENDERING PROCEDURE OF BONED BEEF HELD BY THE INTERVENTION AGENCIES ( 4 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 2770/77 ( 5 ) , TENDERS HAVE BEEN INVITED FOR CERTAIN QUANTITIES OF BONED BEEF AND VEAL ; WHEREAS CONSEQUENTLY THE MINIMUM SELLING PRICES SHOULD BE FIXED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE MINIMUM SELLING PRICES FOR BONED BEEF STORED BY THE INTERVENTION AGENCIES WHICH ARE TO BE ADOPTED FOR THE INVITATION TO TENDER HELD IN ACCORDANCE WITH REGULATION ( EEC ) NO 79/75 , FOR WHICH THE TIME LIMIT FOR SUBMITTING BIDS WAS 9 JANUARY 1978 , SHALL BE AS SET OUT IN THE ANNEX TO THIS DECISION . 2 . TENDERS SUBMITTED IN RESPONSE TO THE INVITATION REFERRED TO IN PARAGRAPH 1 SHALL BE REJECTED UNLESS THEY ARE FOR THE PRODUCTS LISTED IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 JANUARY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ NO L 61 , 5 . 3 . 1977 , P . 1 . ( 3 ) OJ NO L 28 , 5 . 2 . 1969 , P . 10 . ( 4 ) OJ NO L 10 , 15 . 1 . 1975 , P . 9 . ( 5 ) OJ NO L 320 , 15 . 12 . 1977 , P . 16 . ANNEXE - ANHANG - ALLEGATO - BIJLAGE - ANNEX - BILAG DANMARK ( 1 ) PRODUITS - ERZEUGNISSE - PRODOTTI - PRODUKTEN - PRODUCTS - PRODUKTER*PRIX DE VENTE MINIMAUX - MINDESTVERKAUFSPREISE - PREZZI MINIMI DI VENDITA - MINIMUMVERKOOPPRIJZEN - MINIMUM SELLING PRICES - MINDSTESALGSPRISER UC/TONNE - RE/T - UC/T - RE/TON - U.A./TONNE - RE/TON* UNGTYRE 1 . KVALITET** UDBENEDE FORFJERDINGER UDEN BRYST OG SLAG*1,725* BRYST OG SLAG*1,405* UDBENEDE BAGFJERDINGER UDEN FILET OG MOERBRAD*2,096* KVIER 1 . KVALITET** UDBENEDE FORFJERDINGER UDEN BRYST OG SLAG*1,635* ( 1 ) AVIS D'ADJUDICATION N * DK P - 31 , JO N * C 308 DU 22 . 12 . 1977 , P . 6 . - AUSSCHREIBUNG NR . DK P - 31 , ABL . NR . C 308 VOM 22 . 12 . 1977 , S . 6 . - BANDO DI GARA N . DK P - 31 , GU N . C 308 DEL 22 . 12 . 1977 , PAG . 6 . - BERICHT VAN INSCHRIJVING NR . DK P - 31 , PB NR . C 308 VAN 22 . 12 . 1977 , BLZ . 6 . - NOTICE OF INVITATION TO TENDER NO DK P - 31 , OJ NO C 308 , 22 . 12 . 1977 , P . 6 . - LICITATIONSBEKENDFGOERELSE NR . DK P - 31 , EFT NR . C 308 AF 22 . 12 . 1977 , S . 6 . IRELAND ( 2 ) PRODUITS - ERZEUGNISSE - PRODOTTI - PRODUKTEN - PRODUCTS - PRODUKTER*PRIX DE VENTE MINIMAUX - MINDESTVERKAUFSPREISE - PREZZI MINIMI DI VENDITA - MINIMUMVERKOOPPRIJZEN - MINIMUM SELLING PRICES - MINDSTESALGSPRISER UC/T - RE/T - UC/T - RE/TON - U.A./TONNE - RE/TON* *A*B* STEERS 1 AND 2 AND HEIFERS 2*** STRIPLOINS*3,245* - * INSIDES*2,505* - * OUTSIDES*2,488*2,118* KNUCKLES*2,368*1,990* RUMPS*2,464* - * SHINS AND SHANKS*1,686* - * PLATES AND FLANKS*1,161*803* BRISKET*1,442* - * CUBE ROLLS*3,050* - * FOREQUARTERS EXCLUDING THE CUBE ROLLS* - 1,290* A = STORED IN IRELAND*** B = STORED IN THE UNITED KINGDOM*** ( 2 ) AVIS D'ADJUDICATION N * IRL P - 31 , JO N * C 308 DU 22 . 12 . 1977 , P . 10 . - AUSSCHREIBUNG NR . IRL P - 31 , ABL . NR . C 308 VOM 22 . 12 . 1977 , S . 10 . - BANDO DI GARA N . IRL P - 31 , GU N . C 308 DEL 22 . 12 . 1977 , PAG . 10 . - BERICHT VAN INSCHRIJVING NR . IRL P - 31 , PB NR . C 308 VAN 22 . 12 . 1977 , BLZ . 10 . - NOTICE OF INVITATION TO TENDER NO IRL P - 31 , OJ NO C 308 , 22 . 12 . 1977 , P . 10 . - LICITATIONSBEKENDTGOERELSE NR . IRL P - 31 , EFT NR . C 308 AL 22 . 12 . 1977 , S . 10 . UNITED KINGDOM ( 3 ) PRODUITS - ERZEUGNISSE - PRODOTTI - PRODUKTEN - PRODUCTS - PRODUKTER*PRIX DE VENTE MINIMAUX - MINDESTVERKAUFSPREISE - PREZZI MINIMI DI VENDITA - MINIMUMVERKOOPPRIJZEN - MINIMUM SELLING PRICES - MINDSTESALGSPRISER - UC/TONNE - RE/T - UC/T - RE/TON - U.A./TONNE - RE/TON* STEERS L/M L/H AND HEIFERS T** TOPSIDE*2,693* SILVERSIDE*2,606* THICK FLANKS*2,463* RUMPS*2,592* BRISKET*1,465* CLOD AND STICKING*1,535* FOREQUARTER FLANK*946* THIN FLANK*969* ( 3 ) AVIS D'ADJUDICATION N * UK P - 9 , JO N * C 308 DU 22 . 12 . 1977 , P . 4 . - AUSSCHREIBUNG NR . UK P - 9 . ABL . NR . C 308 VOM 22 . 12 . 1977 , S . 4 . - BANDO DI GARA N . UK P - 9 , GU N . C 308 DEL 22 . 12 . 1977 , PAG . 4 . - BERICHT VAN INSCHRIJVING NR . UK P - 9 , PB NR . C 308 VAN 22 . 12 . 1977 , BLZ . 4 . - NOTICE OF INVITATION TO TENDER NO UK P - 9 , OJ NO C 308 , 22 . 12 . 1977 , P . 4 . - LICITATIONSBEKENDTGOERELSE NR . UK P - 9 , EFT NR . C 308 AF 22 . 12 . 1977 , S . 4 .